Citation Nr: 1823439	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for loss of left kidney, due to renal carcinoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a video-conference hearing before a Veterans Law Judge.  See July 2014 VA Form 9.  The Veteran later withdrew the request for a hearing.  See November 2017 Report of General Information.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

The Veteran contends that a VA doctor noted a punctuate calculus on his left kidney on March 30, 2004, but he was not referred for further treatment or evaluation.  The Veteran believes that if further treatment or evaluation was recommended by VA, then his left kidney would not have been removed.

The June 2011 VA opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The VA examiner's opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  A March 30, 2004 abdomen CT report from the Fayetteville VA Medical Center noted that "[t]he left kidney was also normal except for a small punctuate calculus in the midportion."  However, the medical opinion was based, in part, on a lack of documentation that a study was conducted at the Fayetteville VA Medical Center and the Veteran's treatment records did not reflect such a finding.  As such, a new VA examination and medical opinion must be obtained.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from December 2013, forward.

2.  After the above development is complete, schedule the Veteran for an appropriate VA examination.  The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims folder has been reviewed.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's loss of left kidney due to renal carcinoma was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment, including failing to recommend further treatment and/or evaluation after a March 30, 2004 CT report noted a punctuate calculus on the Veteran's left kidney.  

In providing this opinion, the examiner must address the Veteran's assertion that the punctuate calculus on his left kidney was the start of the cancerous tumor and that if he had been told to follow up on the punctuate calculus, the tumor would have been found sooner and he would not have had to have the left kidney removed.  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


